Citation Nr: 0424513	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970, and from December 1990 to May 1991.  He also served in 
the Air National Guard from May 1981 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The report of the veteran's entrance physical examination is 
not of record; however, the first service medical record to 
note an indication of a hearing loss problem is dated in 
October 1966.  Air Force Form 422, dated October 26, 1966, 
shows the veteran was noted to have a hearing defect.  The 
condition was noted to be permanent and was reflected in a 
profile rating of 2 for hearing.  The report of an 
audiological examination, conducted in April 1967, shows 
findings of :




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
25
40
LEFT
-5
-5
15
10
35

Examination on March 6, 1968 reveals findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
20
30
LEFT
0
0
10
5
30

A service medical record dated July 10, 1968, shows the 
veteran complaining of high pitched tinnitus of the right ear 
for the past 2 to 3 years.  It was noted to have started 
prior to his service.  No headache or nausea was noted and 
audiogram in March 1968 was noted to be normal.  A repeat 
examination was planned.  He reported that he always wore ear 
protectors when in hazardous noise areas.  Treatment with 
antihistamines would be attempted.  The impression was 
probable chronic labyrinthitis, existing prior to service.  
No further treatment or complaints regarding this are noted 
during the veteran's active service.

Examination on August 22, 1968 shows findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
20
35
LEFT
0
0
10
0
30


Examination on August 15, 1969 reveals findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
20
35
LEFT
5
0
10
5
30

Service medical records indicate the veteran did not report 
for his scheduled separation physical examination on March 6, 
1970.

The report of the veteran's enlistment examination in May 
1981, when joining the Air National Guard, shows findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
30
35
30
LEFT
15
25
30
45
35

The veteran was noted to have bilateral hearing loss and was 
assigned a profile of 2 in that area.  The findings of this 
examination were used as the veteran's reference audiogram, 
to be compared to subsequent audio exam findings.  The 
reference audiogram enables subsequent examiners to determine 
if the examinee has undergone a significant threshold shift 
(STS), defined on DD Form 2216 as a greater than 20 decibel 
change.  During the course of his service in the Air National 
Guard the veteran underwent frequent audiological tests with 
varying results, and with some tests indicating a STS from 
the 1981 test. 

The closest audiometric testing report in the claims file to 
the veteran's second period of active duty from December 1990 
to May 1991, was a June 1989 periodic examination.  The 
following findings were shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
40
LEFT
10
10
25
40
40

Audiometric testing from August 1991, 3 months after his 
discharge from active duty, revealed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
45
LEFT
25
25
40
55
50

Follow-up testing in December 1991 revealed the following 
findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
30
45
LEFT
10
15
25
50
55




Annual audiometric testing in August 1992 revealed the 
following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
35
45
LEFT
10
15
30
50
55


























VA outpatient audiological testing, conducted on October 2, 
2000, showed findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
45
LEFT
15
15
30
35
50

It was noted that the veteran had active duty in the Persian 
Gulf and was exposed to noise.  He was advised to explore the 
possibility of service connection.

A treatment record dated in August 1993, received in October 
2002, noted that the veteran was an aircraft mechanic and 
that he had spent several months in the Persian Gulf.  The 
veteran was seen for complaints of ringing in the ear which 
he reported had been occurring since the 9th grade.  He 
reportedly wore both ear plugs and ear muffs while on the 
job.  He was noted to have a strong family history of hearing 
loss, with every male member on his father's side having the 
problem.  The examiner stated that the audiogram basically 
showed normal hearing at 4000 hertz and below, with a sudden 
dip in the high frequencies in both ears.  The examiner 
stated there was no dip at 4000 hertz to suggest noise 
induced hearing loss.  He further stated "[w]ith this 
pattern at his age I suspect that this is a familial 
sensorineural hearing loss."

The evidence of record indicates that the veteran did not 
have a hearing loss disability, as defined by VA in 38 C.F.R. 
§ 3.385, on separation from his initial four year tour of 
active duty in June 1970.  The evidence does show that on 
enlistment in the Air National Guard in May 1981, and in a 
June 1989 periodic examination, the veteran did have a 
bilateral hearing loss disability as defined by VA.  

The audiometric testing results pertinent to the veteran's 
second period of active duty from December 1990 to May 1991, 
appear to show a worsening in the puretone thresholds.  In 
June 1989, the highest puretone threshold was 40 decibels at 
3000 and 4000 hertz.  In August 1991 puretone thresholds 
ranged from 35 to 55 decibels at 1000 to 4000 hertz.  A 
subsequent audiogram in December 1991 revealed somewhat 
improved numbers ranging from 45 to 55 decibels at 3000 and 
4000 hertz.  However, the most recent audiogram revealed 
decibel losses of 45 and 50 at 4000 hertz, with the other 
findings being 35 decibels or less.  

In light of all of the evidence, the Board concludes that a 
VA examination is necessary to determine whether the 
veteran's hearing loss was incurred in or aggravated by his 
active duty.   See 38 C.F.R. § 3.159(c).  Therefore, remand 
is warranted.

For the foregoing reasons, this case is REMANDED to the RO 
for the following action.


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since October 2000.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded VA 
audiological and ear examinations by 
specialists in the field to determine the 
nature, severity and etiology of the 
veteran's hearing loss.  The claims 
folder must be made available to the 
examiner(s) for review, and the examiners 
should provide a rationale for all 
opinions provided.  

After reviewing the claims file, to 
include service medical records from 1966 
to 2000, and examining the veteran, the 
examiners should provide the following 
opinions:

(a)	Was hearing loss shown during the 
veteran's first period of active duty 
from June 1966 to June 1970?  If so, 
did this hearing loss exist prior to 
service and was it permanently 
worsened beyond the normal progression 
of the disorder?  

(b)	Was the veteran's hearing loss, 
which was shown to have existed prior 
to his December 1990 entrance on 
active duty, permanently worsened 
beyond the normal progression of the 
disorder by his period of active duty 
from December 1990 to May 1991.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


















